DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

        Claim Amendment
2.	The amendment of February 16, 2021 has been entered. Claim 7 was amended. Claims 12-13 and 15-17 are withdrawn. Claims 2, 14 and 18-19 are cancelled. Claims 1 and 3-11 are under consideration in this Office Action. 

Maintained Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over D’Agostino et al., (US Pat Pub 2013/0202539 published August, 2013 priority to August 2010) as applied to claims 1 and 3-11 above, and further in view of Subkowski et al., (WO2006136607 published Dec. 28, 2006; priority to June 24, 2005).
The claims are drawn to a method of repairing or inhibiting dental erosion, promoting dental remineralization, and/or enhancing the anti-cavity effects of fluoride comprising applying to the teeth an oral care composition comprising:
a)    an a hydrophobin-like protein (HLP) of the of the general formula (III) Xn-C1-X5-9-C2-C3-X11-39 -C4-X2-23-C5-X5-9-C6-C7-X6-48-C8-Xm (III) where X may be any of the 20 naturally occurring amino acids (Phe, Leu, Ser, Tyr, Cys, Trp, Pro, His, Gin, Argo, lle, Met, Thr, Asn, Lys, Val, Ala, Asp, Glu, Gly) and the indices at X indicate the number of amino acids, with the indices n and m being numbers between 0 and 200 and C being cysteine, with the proviso that at least one of the peptide sequences abbreviated as Xn or Xm is a peptide sequence of at least 40 amino acids in length which is not linked to a hvdrophobin naturally, wherein the HLP has the polypeptide sequence of SEQ ID NO: 20, 22, or 24 or a polypeptide sequence which arise from substitution, insertion or 
 	D’Agostino et al., discloses oral care compositions (mouthwash, dentifrice) comprising Hydrophobin and an orally acceptable carrier. The composition of example 3 further includes sodium fluoride. The oral compositions of  D’Agostino et al., are used for enhancing deposition of oil phase components onto tooth enamel and tooth dentine, in particular onto damaged surfaces such as scratched and demineralised enamel [para. 0006, 0032 and examples 1 -3].  D’Agostino et al., disclose suitable oral care base formulations may take various product forms. Examples of suitable product forms include dentifrice and mouthwash [para. 0045]. Oral care base formulations such as the dentifrices or mouthwashes contain further ingredients customary in the art such as fluoride ion sources [para. 0071]. The composition of example 2 further includes sodium fluoride in the form of a mouthwash. Example 3 disclose a dentifrice containing hydrophobin and sodium fluoride.  
Active ingredients are commonly utilized in oral care products to provide therapeutic benefits (such as the treatment of caries, tooth sensitivity, tooth erosion or gingivitis), or to provide cosmetic benefits within the oral cavity (such as increased tooth whiteness or reduced oral malodour) [para. 0002]. Delivery of active ingredients to a site of action within the oral cavity such as a tooth enamel or dentinal surface may be a 
Hydrophobins identified to date are generally classed as either class I or class II. Both types have been identified in fungi as secreted proteins that self-assemble at hydrophobic-hydrophilic interfaces into amphipathic films [para. 0031]. Hydrophobin-like proteins have also been identified. These bacterial proteins by contrast to fungal hydrophobins, may form only up to one disulphide bridge since they may have only two cysteine residues. Hydrophobins are a well-defined class of proteins capable of self-assembly at a hydrophobic/hydrophilic interface, and having a conserved sequence: (SEQ ID No. 1) Xn-C-X5-9-C-C-X11-39-C-X8-23-C-X5-9-C-C-X6-18-C-Xm 


where X represents any amino acid, and n and m independently represent an integer. Typically, a hydrophobin has a length of up to 125 amino acids. The cysteine residues (C) in the conserved sequence are part of disulphide bridges. In the context of this invention, the term hydrophobin has a wider meaning to include functionally equivalent proteins still displaying the characteristic of self-assembly at a hydrophobic-hydrophilic interface resulting in a protein film, such as proteins comprising the sequence: 
(SEQ ID No. 2) Xn-C-X1-50-C-X0-5-C-X1-100-C-X1-100-C-X1-50-C-X0-5- C-X1-50-C-Xm 


or parts thereof still displaying the characteristic of self-assembly at a hydrophobic-hydrophilic interface resulting in a protein film[para. 0029].  Such proteins are an example of functional equivalents to hydrophobins having the consensus sequences shown in SEQ ID Nos. 1 and 2, and are within the scope of D’Agostino et al’s teaching 
	Subkowski et al., teach use of hydrophobin polypeptides and conjugates of hydrophobin polypeptides with active or effect substances and their preparation and their use in cosmetics. Hydrophobins are small proteins of about 100 aa, which are characteristic of filamentous fungi and are not found in other organisms. Recently, hydrophobin-like proteins have been discovered in Streptomyces coelicolor called "chapliners" which also have high surface active properties. At water / air interfaces, chaplins can assemble into amyloid-like fibrils [para.0004]. Hydrophobins are in a water-insoluble form on the surface of various fungal structures. Subkowski et al., provides novel polypeptides which have a high affinity for keratin or keratin-containing substances such as teeth [para. 0009].  Most particularly advantageous are those polypeptides (i) of the general formula (III) ) Xn-C1-X5-9-C2-C3-X11-39 -C4-X2-23-C5-X5-9-C6-C7-X6-18-C8-Xm (III). Where X is for each of the 20 naturally occurring amino acids (Phe, Leu, Ser, Tyr, Cys, Trp, Pro, His, GIn, Arg, Ne Met, Thr, Asn, Lys, VaI, Ala, Asp, Glu, Gly) and the indices standing at X represent the number of amino acids, the indices n  Particularly preferred embodiments of the present invention are the novel proteins with the polypeptide sequences shown in SEQ ID NO: 20, 22, 24 [task]. Preferred hydrophobin polypeptide sequences (i) comprise an amino acid sequence according to SEQ ID NO: 1-24. Preferred embodiments of the described invention are polypeptides having the general structural formula (I) (II) or (III).   Preferred embodiments of the described invention are polypeptides having the general structural formula (III),  which structural formula comprises at least one class I hydrophobin, preferably at least one hydrophobin dewA, rodA, hypA, hypB, sc3, basfi, basf2, or parts or derivatives thereof. The hydrophobins mentioned are structurally characterized in the sequence listing below.
The structural formula comprises at least one class I hydrophobin.  Differences in biophysical properties and in hydrophobicity led to the classification of previously known hydrophobins into two classes, I and II. The assembled membranes of class I hydrophobins are highly insoluble (even towards 1% SDS at elevated temperature) and can only be dissociated by concentrated trifluoroacetic acid (TFA) or formic acid. The cosmetic and dermatological compositions are preferably in the form of emulsions, in particular as water-in-oil (W / O) or oil-in-water (O / W) emulsions.
Sequence alignment with SEQ ID NO:24
AEJ87552
ID   AEJ87552 standard; protein; 469 AA.
XX

XX
DT   19-OCT-2006  (first entry)
XX
DE   B. subtilis yaad-Xa-basf1-his fusion protein.
XX
KW   yaad; protein production; basf1; fusion protein.
XX
OS   Bacillus subtilis.
OS   Unidentified.
OS   Synthetic.
XX
CC PN   WO2006082251-A2.
XX
CC PD   10-AUG-2006.
XX
CC PF   07-FEB-2006; 2006WO-EP050719.
XX
PR   07-FEB-2005; 2005DE-10005737.
PR   17-FEB-2005; 2005DE-10007480.
XX
CC PA   (BADI ) BASF AG.
XX
CC PI   Subkowski T,  Karos M,  Lemaire H,  Barg H,  Bollschweiler C;
XX
DR   WPI; 2006-569221/58.
DR   N-PSDB; AEJ87551.
XX
CC PT   New hydrophobin polypeptide not connected in normal manner with an 
CC PT   external hydrophobin useful for coating of a glass surfaces.
XX
CC PS   Claim 7; SEQ ID NO 24; 25pp; German.
XX
CC   The invention relates to a novel peptide, where the peptide is not 
CC   connected in a natural manner with an external hydrophobin and causes a 
CC   contact angle change of at least 20 degrees after coating a glass 
CC   surface. The method of the invention may be useful for coating a surface 
CC   with hydrophobin. The method of the invention allows gene expression to 
CC   be increased and thus hydrophobin may be economically produced. The 
CC   current sequence is that of the Bacillus subtilis yaad-Xa-basf1-his 
CC   fusion protein of the invention.
XX
SQ   Sequence 469 AA;

 Query Match             100.0%;  Score 2390;  DB 8;  Length 469;
 Best Local Similarity   100.0%;  
Matches  469;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MAQTGTERVKRGMAEMQKGGVIMDVINAEQAKIAEEAGAVAVMALERVPADIRAAGGVAR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAQTGTERVKRGMAEMQKGGVIMDVINAEQAKIAEEAGAVAVMALERVPADIRAAGGVAR 60

Qy        61 MADPTIVEEVMNAVSIPVMAKARIGHIVEARVLEAMGVDYIDESEVLTPADEEFHLNKNE 120
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        61 MADPTIVEEVMNAVSIPVMAKARIGHIVEARVLEAMGVDYIDESEVLTPADEEFHLNKNE 120



             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       121 YTVPFVCGCRDLGEATRRIAEGASMLRTKGEPGTGNIVEAVRHMRKVNAQVRKVVAMSED 180

Qy       181 ELMTEAKNLGAPYELLLQIKKDGKLPVVNFAAGGVATPADAALMMQLGADGVFVGSGIFK 240
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       181 ELMTEAKNLGAPYELLLQIKKDGKLPVVNFAAGGVATPADAALMMQLGADGVFVGSGIFK 240

Qy       241 SDNPAKFAKAIVEATTHFTDYKLIAELSKELGTAMKGIEISNLLPEQRMQERGWRSIEGR 300
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       241 SDNPAKFAKAIVEATTHFTDYKLIAELSKELGTAMKGIEISNLLPEQRMQERGWRSIEGR 300


Qy       301 MKFSVSAAVLAFAASVAALPQHDSAAGNGNGVGNKFPVPDDVTVKQATDKCGDQAQLSCC 360
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       301 MKFSVSAAVLAFAASVAALPQHDSAAGNGNGVGNKFPVPDDVTVKQATDKCGDQAQLSCC 360

Qy       361 NKATYAGDVLTDIDEGILAGLLKNLIGGGSGSEGLGLFDQCVKLDLQISVIGIPIQDLLN 420
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       361 NKATYAGDVLTDIDEGILAGLLKNLIGGGSGSEGLGLFDQCVKLDLQISVIGIPIQDLLN 420

Qy        421 QVNKQCKQNIACCQNSPSDATGSLVNLGLGNPCIPVSLLHMGSHHHHHH 469
              |||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 QVNKQCKQNIACCQNSPSDATGSLVNLGLGNPCIPVSLLHMGSHHHHHH 469


Sequence alignment with SEQ ID NO:22
AEJ87550
ID   AEJ87550 standard; protein; 465 AA.
XX
AC   AEJ87550;
XX
DT   19-OCT-2006  (first entry)
XX
DE   B. subtilis yaad-Xa-rodA-his fusion protein.
XX
KW   yaad; protein production; rodA; fusion protein.
XX
OS   Bacillus subtilis.
OS   Unidentified.
OS   Synthetic.
XX
CC PN   WO2006082251-A2.
XX
CC PD   10-AUG-2006.
XX
CC PF   07-FEB-2006; 2006WO-EP050719.
XX
PR   07-FEB-2005; 2005DE-10005737.
PR   17-FEB-2005; 2005DE-10007480.
XX
CC PA   (BADI ) BASF AG.
XX
CC PI   Subkowski T,  Karos M,  Lemaire H,  Barg H,  Bollschweiler C;
XX

DR   N-PSDB; AEJ87549.
XX
CC PT   New hydrophobin polypeptide not connected in normal manner with an 
CC PT   external hydrophobin useful for coating of a glass surfaces.
XX
CC PS   Claim 7; SEQ ID NO 22; 25pp; German.
XX
CC   The invention relates to a novel peptide, where the peptide is not 
CC   connected in a natural manner with an external hydrophobin and causes a 
CC   contact angle change of at least 20 degrees after coating a glass 
CC   surface. The method of the invention may be useful for coating a surface 
CC   with hydrophobin. The method of the invention allows gene expression to 
CC   be increased and thus hydrophobin may be economically produced. The 
CC   current sequence is that of the Bacillus subtilis yaad-Xa-rodA-his fusion
CC   protein of the invention.
XX
SQ   Sequence 465 AA;

Query Match             100.0%;  Score 2361;  DB 8;  Length 465; 
Best Local Similarity   100.0%;  
Matches  465;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;



Qy          1 MAQTGTERVKRGMAEMQKGGVIMDVINAEQAKIAEEAGAVAVMALERVPADIRAAGGVAR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAQTGTERVKRGMAEMQKGGVIMDVINAEQAKIAEEAGAVAVMALERVPADIRAAGGVAR 60

Qy        61 MADPTIVEEVMNAVSIPVMAKARIGHIVEARVLEAMGVDYIDESEVLTPADEEFHLNKNE 120
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        61 MADPTIVEEVMNAVSIPVMAKARIGHIVEARVLEAMGVDYIDESEVLTPADEEFHLNKNE 120

Qy       121 YTVPFVCGCRDLGEATRRIAEGASMLRTKGEPGTGNIVEAVRHMRKVNAQVRKVVAMSED 18
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       121 YTVPFVCGCRDLGEATRRIAEGASMLRTKGEPGTGNIVEAVRHMRKVNAQVRKVVAMSED 180

Qy       181 ELMTEAKNLGAPYELLLQIKKDGKLPVVNFAAGGVATPADAALMMQLGADGVFVGSGIFK 240
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       181 ELMTEAKNLGAPYELLLQIKKDGKLPVVNFAAGGVATPADAALMMQLGADGVFVGSGIFK 240

Qy       241 SDNPAKFAKAIVEATTHFTDYKLIAELSKELGTAMKGIEISNLLPEQRMQERGWRSIEGR 300
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       241 SDNPAKFAKAIVEATTHFTDYKLIAELSKELGTAMKGIEISNLLPEQRMQERGWRSIEGR 300

Qy       301 MKFSIAAAVVAFAASVAALPPAHDSQFAGNGVGNKGNSNVKFPVPENVTVKQASDKCGDQ 360
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       301 MKFSIAAAVVAFAASVAALPPAHDSQFAGNGVGNKGNSNVKFPVPENVTVKQASDKCGDQ 360


Qy       361 AQLSCCNKATYAGDTTTVDEGLLSGALSGLIGAGSGAEGLGLFDQCSKLDVAVLIGIQDL 420
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       361 AQLSCCNKATYAGDTTTVDEGLLSGALSGLIGAGSGAEGLGLFDQCSKLDVAVLIGIQDL 420




             |||||||||||||||||||||||||||||||||||||||||||||
Db       421 VNQKCKQNIACCQNSPSSADGNLIGVGLPCVALGSILGSHHHHHH 465


Therefore, it would have been prima facie obvious at the time of applicants’ invention to apply Subkowski et al’s teeth composition hydrophobin or hydrophobin-like protein to D’Agostino et al., method of repairing or inhibiting dental erosion, promoting dental remineralization, and/or enhancing the anti-cavity effects of fluoride comprising applying to the teeth an oral care composition comprising: a) the general HLP formula; and b) an orally acceptable carrier, wherein HLP is present in the composition in an amount of from 0.01 weight % to 3 weight % by total weight of the composition in order to provide a cosmetic tooth composition having high affinity for keratin containing materials such as teeth and able to anchor a plurality of active compounds. One of ordinary skill in the art would have a reasonable expectation of success by incorporating the hydrophobin/HLPs because D’Agostino et al., already taught oral care compositions comprising hydrophobin and hydrophobin like proteins to repair dental erosion and effect mineralization. Furthermore, no more than routine skill would have been required to use the hydrophobins in the oral cavity, to bind active substances for therapy/prophylaxis via a hydrophobin polypeptide sequence for an increased and longer-lasting extent where Subkowski et al., teach HLPs used as cosmetic composition for teeth.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses . 

Response to Arguments
4.	Applicant's arguments filed February 16, 2021 have been fully considered but they are not persuasive. Applicants argue that claim 1 requires HLP comprises a Class I hydrophobin.  
D’Agostino et al., teach hydrophobins are a well-defined class of proteins capable of self-assembly at a hydrophobic/hydrophilic interface, and having a conserved sequence: (SEQ ID No. 1) Xn-C-X5-9-C-C-X11-39-C-X8-23-C-X5-9-C-C-X6-18-C-Xm where X represents any amino acid, and n and m independently represent an integer. Typically, a hydrophobin has a length of up to 125 amino acids. The cysteine residues (C) in the conserved sequence are part of disulphide bridges. In the context of this invention, the term hydrophobin has a wider meaning to include functionally n-C-X1-50-C-X0-5-C-X1-100-C-X1-100-C-X1-50-C-X0-5- C-X1-50-C-Xm just as instantly claimed.  There is no dispute that D’Agostino et al., teach the instantly claimed formula. 
	Subkowski et al’s  teach that most particularly advantageous are those polypeptides (i) of the general formula (III) ) Xn-C1-X5-9-C2-C3-X11-39 -C4-X2-23-C5-X5-9-C6-C7-X6-18-C8-Xm (III). This is the same formula taught by D’Agostino et al. 
Subkowski et al’s teach the preferred embodiments has the general structural formula (III),  which structural formula comprises at least one class I hydrophobin, preferably at least one hydrophobin dewA, rodA, hypA, hypB, sc3, basfi, basf2, or parts or derivatives thereof. Therefore, Subkowski et al’s  teach that general formula (III), the same general formula (III) taught by D’Agostino et al., comprises at least one class I hydrophobin; just as required by the instant claims. 
	Applicants’ argues that D'Agostino et al. teach the oil-in-water emulsifier should be a Class II hydrophobin, because it is water soluble. In response, Applicants are reminded that D’Agostino et al., is not limited to teaching hydrophobins in oil-in-water emulsifiers.	Applicants’ attention is directed to MPEP 2123.
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed."). Similarly, the fact that the use of class I was not used as the preferred hydrophobin, does not vitiate the fact that it is disclosed.
Moreover, it is the examiner’s position that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have “relatively acceptable dimensional stability” and “some degree of flexibility,” but are inferior to 
In this case, D’Agostino clearly teach the inclusion of Class I hydrophobins. At best, Applicants argue that the Class I hydrophobins do not constitute the preferred embodiments. It is the position of the Office that D’Agostino still obviously teaches class I hydrophobins. Whether it is the preferred embodiment does not change D’Agostino’s teaching. Or the fact that Subkowski et al., clearly teach the general hydrophobin formula comprises a class I hydrophobin and class I hydrophobins can be used in oil in water emulsifiers. 
Alternatively, even if D’Agostino et al., were limited to teaching hydrophobins in oil-in-water emulsifiers; Subkowski et al., clearly and repeatedly teach the class I hydrophobin composition include emulsifiers; cosmetic and dermatological compositions are preferably in the form of emulsions, in particular as water-in-oil (W / O) or oil-in-water (O / W) emulsions; and the selection of emulsion type-specific additives and the preparation of suitable emulsions has been previously described in the art.  Therefore, contrary to Applicants assertion, it is well known in the art to have substituted the Class I hydrophobin of Subkowski et al. for the Class II hydrophobin of D'Agostino et al. for use as an oil-in-water emulsifier. 
Therefore, contrary to applicants’ assertions, a person of skill in the art would have substituted the Class I hvdrophobin of Subkowski et al. for the Class II hvdrophobin of D'Agostino et al. for use as an oil-in-water emulsifier. Thus applicants’ arguments have not been found persuasive and the rejection is maintained. 


Claim Objections
5.	Claim 1 is objected to because of the following informalities:  
The composition components of Claim 1  “a.” and “b.” separates the components using a period. Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). There may be plural indentations to further segregate subcombinations or related steps. Therefore, the periods should be removed and only the period at the completion of the claim should remain. See MPEP 608.01(m). Appropriate correction is required.

Withdrawal of Rejection
6.	The rejection of claim 7 is withdrawn in view of applicants’ amendments.


Conclusion
7. 	No claims allowed.

8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JANA A HINES/Primary Examiner, Art Unit 1645